ROBERT D. MABEE AND MARTHA A. MABEE, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentMabee v. CommissionerDocket No. 4896-76.United States Tax CourtT.C. Memo 1977-246; 1977 Tax Ct. Memo LEXIS 191; 36 T.C.M. (CCH) 1004; T.C.M. (RIA) 770246; July 28, 1977, Filed *191  Robert D. Mabee, pro se.  James D. Vandever and Stephen B. Zorick, Jr., for the respondent.  TIETJENSMEMORANDUM OPINION TIETJENS, Judge: Respondent determined a deficiency in income tax for 1974 in the amount of $251.93.  1A claimed casualty loss of $75 has been conceded by petitioners.  The only dispute is whether petitioners are liable for self-employment tax on self-employment income of $3,189.  Petitioner Robert is a self-employed salesman of nursery stock.  In 1974 he earned $5,600 in commissions from this business and incurred expenses of $2,411 in his sales activity.  He earned net self-employment income of $3,189.  It is not too easy to pinpoint Robert's dispute with respondent.  In their petition it is stated: I have asked to be taken off social security.  I have filled out the proper form.  I have recieved [sic] no answer.  I have asked that I have the same rights*192  as government workers.  Government workers have the right to a choice of a pension plan.  I claim my right to a choice of a pension plan.  At the hearing Robert said, "Well, I'm opposed to paying Social Security because of religious beliefs and they seem to want something more from me and I don't know what to give them." The nature of Robert's religious beliefs, if any, is not in the record.  Without going into details, of which there are hardly any in the record, the petitioners must lose for failure to carry their burden of proof.  Decision will be entered for the respondent.  Footnotes1. The amount of the deficiency shown on the copy of the deficiency notice attached to the petition is $261.76.  However, it is stipulated by the parties that the deficiency determined is $251.93.  This difference is unexplained.  We will use the stipulated figure.↩